BLD-271                                                      NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                      No. 10-1841
                                      ___________

                                 WILLIAM DYKEMAN,
                                               Appellant

                                            v.

                              STATE OF NEW JERSEY
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                               (D.C. Civil No. 08-cv-04845)
                     District Judge: Honorable Garrett E. Brown, Jr.
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 19, 2010

           Before: RENDELL, CHAGARES and VANASKIE, Circuit Judges

                           (Opinion filed: September 14, 2010 )
                                        _________

                                       OPINION
                                       _________
PER CURIAM

       William Dykeman appeals the District Court’s order denying his motion for

reconsideration and to amend his complaint. For the reasons below, we will summarily

affirm the District Court’s order.
       The procedural history of this case and the details of Dykeman’s claims are set

forth in the District Court’s thorough opinions, and need not be discussed at length.

Briefly, on September 26, 2008, Dykeman filed a civil rights complaint. He complained

of the representation he was receiving in state court on his direct appeal of his state court

convictions for, inter alia, three counts of sexual assault. He requested that the District

Court assign him competent counsel. On December 1, 2008, the District Court dismissed

the complaint for failure to state a claim. It observed that federal courts are barred from

interfering with state criminal prosecutions unless extraordinary circumstances exist.

Younger v. Harris, 401 U.S. 37 (1971). To the extent that Dykeman sought release, the

District Court noted that his remedy would be a petition for a writ of habeas corpus.

Preiser v. Rodriguez, 411 U.S. 475 (1973). As for his claim of a denial of access to

courts, the District Court concluded that Dykeman could not bring such a claim because

he had not lost the opportunity to file his pro se brief on direct appeal.

       On December 24, 2008, Dykeman filed a motion to amend his complaint arguing

that he was entitled to a new sentencing hearing in state court. He challenged the District

Court’s conclusion that he had not been denied an opportunity to present his claims to the

state court. He argued that his situation was distinguishable from Younger. In April

2009, he filed a petition for a writ of mandamus requesting a new sentencing in state

court. On September 24, 2009, the District Court denied the motion to amend and the

mandamus petition.



                                               2
       On December 1, 2009, Dykeman filed a motion for reconsideration which included

a request to amend his complaint. He claimed that the District Court’s September 24th

order was based on an error of fact: that he was able to file a pro se brief on his direct

appeal. He also argued that his situation is distinguishable from Younger because he was

blocked from filing his brief. Finally, he asserted that his legal access had been “virtually

halted” since July 3, 2009. On March 2, 2010, the District Court denied Dykeman’s

motion for reconsideration and to amend. It noted that mere disagreement with its

decision was not grounds for reconsideration. Dykeman filed a notice of appeal from the

District Court’s March 2nd order.

       We generally review the District Court’s denial of a motion for reconsideration for

an abuse of discretion. If the denial is based on a legal question, our review is plenary.

Koshatka v. Philadelphia Newspapers, Inc., 762 F.2d 329, 333 (3d Cir. 1985). A motion

for reconsider is for correcting manifest errors of law or presenting newly discovered

evidence. “A proper Rule 59(e) motion therefore must rely on one of three grounds: (1)

an intervening change in controlling law; (2) the availability of new evidence; or (3) the

need to correct clear error of law or prevent manifest injustice.” Lazaridis v. Wehmer,

591 F.3d 666, 669 (3d Cir. 2010).

       Dykeman’s contention that the District Court erred in concluding that he had been

able to file a brief on appeal is meritless. The Superior Court of New Jersey considered

Dykeman’s pro se arguments on appeal. “Defendant has also raised a number of



                                              3
arguments in his pro se supplemental brief. After reviewing defendant’s contentions

regarding his convictions in light of the record and the applicable law, we are satisfied

that all of his arguments are without sufficient merit to warrant extended discussion in a

written opinion.” State v. Dykeman, 2009 WL 529220 at *2 (N.J. Super. A.D. Mar. 4,

2009). According to a letter Dykeman submitted with his motion for reconsideration, the

Supreme Court of New Jersey accepted a pro se brief from him as well.

         Dykeman’s argument that his situation is distinguishable from Younger is not

based on new law or new evidence. The District Court did not clearly err in applying

Younger to Dykeman’s claims, and reconsideration is not needed to prevent manifest

injustice. His previously-presented argument based on Wilkinson v. Dotson, 544 U.S. 74

(2005) – that he can request a new sentencing hearing in state court without filing a

habeas petition – likewise does not support reconsideration. Moreover, these arguments

are without merit.1

         Dykeman argued in his motion for reconsideration that his legal access had been

blocked since July 2009 and that this constituted new evidence. He also asserted that he

was denied pens, paper, and envelopes. 2 However, as noted by the District Court,


   1
       Dykeman admits that his argument may be a “wishful overreading” of Wilkinson.
   2
     While not dispositive of this claim, we note that Dykeman’s factual allegations
appear to be undermined by his pleadings in another District Court action. In one
pleading, Dykeman stated that he was sent to administrative segregation in July 2009 after
being found guilty of a disciplinary charge. This would explain his reduced access to a
prison law library. According to his prison bank account statement attached to that
pleading, Dykeman had over forty transactions for legal copies and legal mail between

                                             4
Dykeman did not explain how he was injured by this alleged lack of legal access. He

only repeated his earlier allegation that he was denied his ability to file a supplemental

brief. This allegation is both meritless and not new. These allegations do not support

reconsideration or amendment of the complaint.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




July 10, 2009, and October 8, 2009. Motion for Reconsideration, Dykeman v. New
Jersey, Civ. No. 09-4212 (D.N.J. Dec. 4, 2009). Thus, it is difficult to imagine that he
was being denied pens, paper, and envelopes.
                                          5